                     Case 19-00279   Doc 4       Filed 07/24/19   Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION
IN RE:                                 *
ERNEST L. MYLES                              *       Case No. 19-15368-RAG

         Debtor(s)                           *       (Chapter 13)

*        *     *        *   **       *
                            *
MARYLAND DEPARTMENT OF LABOR
                            *
    Plaintiff
                            *
    v.                                               Adversary
                            *                        Proceeding No. 19-279
ERNEST L. MYLES
                            *
    Defendant
*   *       *   * *     *   *                        *     *        *    *      *   *

                                 AFFIDAVIT OF SUMMONS SERVICE

         I hereby certify that on the 24th day of July, 2019, a copy of the Summons and

Notice of Pre-Trial Conference and a copy of the Complaint To Determine

Dischargeability of Debt was mailed first class, postage prepaid to:

Ernest L. Myles                              Jeffrey P. Nesson, Esq.
316 Tollgate Road                            11421 Reisterstown Road
Owings Mills, MD 21117                       Owings Mills, MD 21117



                                             /s/ Orbie R. Shively
                                             Orbie R. Shively (Fed. Bar No. 04461)
                                             Maryland Department of Labor
                                             Litigation and Prosecution Unit
                                             1100 North Eutaw Street, Rm. 522
                                             Baltimore, MD 21201
                                             (Ph.) (410) 767-4366/Fx. (410) 333-5059
                                             orbie.shively@maryland.gov
